DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the third Office Action on merits for application no. 16/225,241 filed 19 April 2019. Claims 1-8, and 10-20 pending. Claim 9 canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 
Allowable Subject Matter
Claims 1-8, and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A two-way clutch comprising: a driven member; a drive member capable of being subjected to an outside force in the form of a torque pulse cycle; a locking mechanism including a first locking member and a second locking member, wherein the outside force is configured to cyclically compress the first locking member or the second locking member between the driven member and the 
Claim 12:
A two-way clutch comprising: a driven member including a first mating surface; a drive member including a second mating surface, wherein the drive member is capable of being subjected to an outside force in the form of a torque pulse cycle; a locking mechanism arranged between the first mating surface and the second mating surface and including a first locking member and a second locking member; and an engaging member configured to selectively engage and displace the first locking member or the second locking member to enable relative rotation between the driven member and the drive member, and wherein the engaging member is configured to provide a predetermined interference on the locking mechanism to hold the first locking member, the second locking member, or both the first and second locking members off of at least one of the first mating surface and the second mating surface, thereby maintaining the first 
Regarding claims 1, and 12, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claimed subject matter necessitates that compressive forces from torque pulse cycles are prevented from compression one or both of the first and second locking members. Traditional clutch assemblies engage locking members during torque pulse cycles. Thus, this limitation, in combination with the remaining limitations, is not taught or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 19 February 2021 with respect to pages 6-9 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-20 is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659